                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

CEDRIC GREENE                                                                          PLAINTIFF

v.                                    No. 2:19-CV-02053

TERRI HARRIS and
VICKI BROACH                                                                      DEFENDANTS

                                    OPINION AND ORDER

       Before the court is Plaintiff Cedric Greene’s motion (Doc. 3) for leave to proceed in forma

pauperis. That motion has been referred to a United States Magistrate Judge consistent with the

practice in this district.   The court finds that the resolution of this motion is sufficiently

straightforward and immediate resolution serves judicial efficiency, so good cause exists to vacate

the referral to the Magistrate Judge under 28 U.S.C. § 636(c)(4).

       The court may allow a party to commence a suit in forma pauperis under 28 U.S.C.

§ 1915(a). The court “shall dismiss” an action filed in forma pauperis if the court determines that

the action is frivolous, fails to state a claim on which relief may be granted, or seeks damages from

a defendant immune from damages. 28 U.S.C. § 1915(e)(2).

       Plaintiff previously sued these same Defendants on identical grounds. Cedric Greene, Jr.

v. Terri Harris, No. 6:15-cv-06086-RTD (filed Aug. 24, 2015). The court dismissed that action

because Defendants have prosecutorial immunity from suit and that Plaintiff’s complaint failed to

state a claim on which relief could be granted. The Eighth Circuit Court of Appeals affirmed.

       For the same reasons set forth in that case, Plaintiff again fails to state a claim on which

relief may be granted and seeks damages from defendants immune to suit from damages.

Additionally, the doctrine of res judicata prevents Plaintiff from again bringing a case that he has

already lost, and the instant complaint is frivolous. Whether or not Plaintiff were to proceed in

                                                 1
forma pauperis, dismissal of his case would be appropriate.

       IT IS THEREFORE ORDERED that the referral to the Magistrate Judge is VACATED

and Plaintiff’s motion (Doc. 3) for leave to proceed in forma pauperis is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED WITH PREJUDICE. Judgment

will be entered accordingly.

       IT IS SO ORDERED this 25th day of April, 2019.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                               2
